DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
In the instant claims:  The apparatus does not appear to be specifically designed for carrying out the process.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, drawn to a Method for Hydrothermal Carbonization of sludge
Group II, claim(s) 11-15, drawn to a System  for hydrothermal carbonization of sludge
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.  Group II requires a separating arrangement for wet oxidized and cooled slurry into a liquid and solid fraction as a special technical feature.  This feature is not in Group I.
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of hydrothermal carbonization of sludge from wastewater using heat and steam and an oxidizing agent. , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of: 
Lundqvist; Oden; Ohman (WO 2017/222462A1) which teaches a process for treatment of sludge from wastewater using hydrothermal carbonization of heated sludge (i.e. preheated) separation; wet oxidization; flashing for steam fractions; heating and separation and further flashing etc. (Abstract) A step of preheating sludge; further heating with steam; HTC; wet oxidation; multiple flash and separation [0015] wet oxidation [0029] separating and returning wastewater to treatment plant [0030-0033] 
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a reactor to HTC sludge; a separating arrangement; a routing arrangement; steam routing; flashing arrangement , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of: 
Ohman, Lundqvist, Oden (WO 2017/003358A1) teaching a system for sludge treatment with a reactor heating arrangement which is downstream of a sludge inlet, a flashing arrangement for cooling sludge a and providing at least one steam fraction to 
Pardo et al (US 2017/0197858) teaching a method and apparatus for hydrothermal carbonization of sludge with a reactor having inlets and outlets; steps and means for injecting steam; step and means for extraction/separation; step and means for preheating sludge (Abstract) (Fig 1-4) preheating means upstream; [0048] injecting steam [0051] recirculation loop [0052] water recirculation [0053] 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAMELA H WEISS/Primary Examiner, Art Unit 1759